Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 24, 2018

The Court of Appeals hereby passes the following order:

A18A1959. LALITHA SARIPALLI v. VENDOR RESOURCE MANAGEMENT.

       This case began as a dispossessory action in magistrate court. The magistrate
court entered judgment in favor of the plaintiff, and the defendant Lalitha Saripalli
appealed to the state court, which also entered judgment in favor of the plaintiff.
Saripalli then filed a direct appeal to the Supreme Court, which transferred the case to
this Court. See Case No. S18A1102 (transferred May 7, 2018). We, however, lack
jurisdiction.
       When a state court ruling involves a de novo appeal from a magistrate court
decision, an appellant is required to follow the discretionary appeal procedure. See
OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mtg. Corp. East, 216 Ga. App. 82 (453
SE2d 119) (1995). Saripalli’s failure to do so deprives us of jurisdiction over this
appeal. Accordingly, this appeal is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          07/24/2018
                                                I certi fy that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my si gnature and the seal of said court
                                        hereto affixed the day and year last above written.

                                                                                          , Clerk.